Exhibit 10.1

EXECUTION COPY

RESTATED EMPLOYMENT AGREEMENT

of

[Executive]

 

EMPLOYMENT AGREEMENT (this “Agreement”), dated as of December 11, 2009 (the
“Effective Date”), between NEWSTAR FINANCIAL, INC., a Delaware corporation (the
“Company”), and [Executive] (“Executive”). This Agreement fully supersedes the
Employment Agreement that Executive executed on December 13, 2006.

In consideration of the mutual agreements set forth below and for other good and
valuable consideration given by each party to this Agreement to the other, the
receipt and sufficiency of which are hereby acknowledged, the Company agrees to
employ Executive and Executive agrees to serve the Company as an employee
pursuant to the terms and subject to the conditions that follow.

1. Employment. The Company hereby agrees to employ Executive, and Executive
hereby agrees to accept employment with the Company, upon the terms and
conditions contained in this Agreement, effective as of the Effective Date.
Executive’s employment with the Company shall continue, subject to earlier
termination of such employment pursuant to the terms hereof, until the third
(3rd) anniversary of the Effective Date and thereafter shall automatically renew
for one additional one (1) year period unless a notice of intent not to renew
shall be delivered in accordance with Section 15 by either the Company or
Executive, as the case may be, at least ninety (90) days prior to the third
(3rd) anniversary date (such term, as and when so extended, the “Employment
Period”), provided that either party may make any renewal contingent upon the
parties’ agreement to add to, delete, or modify the terms of this Agreement by
providing a notice to the other party at least ninety (90) days prior to the
third (3rd) anniversary date. The parties shall have a 30-day window to agree to
any additional, deleted or modified terms and, if no agreement can be reached,
then the initial contingent notice of renewal shall be deemed a notice of
non-renewal unless the parties agree otherwise. Executive represents to the
Company that he has no present intention to terminate employment with the
Company.

2. Duties. During the Employment Period, Executive shall serve on a full-time
basis as the [title] of the Company. Executive’s duties and responsibilities as
the [title] of the Company shall include those duties customarily associated
with an officer with a similar title or as may be assigned to him from time to
time by the Chief Executive Officer or Board of Directors of the Company or any
committee thereof (the “Board of Directors”). Executive shall devote his full
business-time attention and energies and use his best efforts in his employment
with the Company; provided, however, that this Agreement shall not be
interpreted as prohibiting Executive from (i) serving on the Boards of Directors
of unrelated companies or (ii) managing his personal affairs or engaging in
charitable or civic activities, so long as, in



--------------------------------------------------------------------------------

each case, such activities do not interfere in any material respect with the
performance of Executive’s duties and responsibilities hereunder and are in
accordance with the policies and procedures of the Company.

3. Compensation and Benefits. In consideration of entering into this Agreement
and as full compensation for Executive’s services hereunder, during the
Employment Period, Executive shall receive the following compensation and
benefits:

(a) Base Salary. The Company shall pay to Executive a base salary (“Base
Salary”) at a rate of $[salary] per annum, payable in accordance with the
payroll policies from time to time in effect at the Company. Executive’s Base
Salary may be subject to increase (but shall not be subject to decrease) on an
annual basis as the Board of Directors shall determine.

(b) Incentive Bonuses. Executive shall be entitled to participate in such
incentive bonus programs as the Board of Directors may adopt from time to time
for members of senior management of the Company (“Incentive Bonus”).

(c) Vacation. Executive shall be entitled to five (5) weeks of paid vacation per
calendar year, accrued in accordance with the usual vacation policies in effect
at the Company.

(d) Other Benefits. Executive shall participate in and be eligible to receive,
but without duplication, all other benefits (i.e., benefits other than those of
the types covered in Sections 3(a)—(c)) offered to senior executives of the
Company, including, without limitation, retirement income plans and health and
welfare plans, under and in accordance with the provisions of any employee
benefit plan adopted or to be adopted by the Company (collectively, the “Benefit
Plans”) other than any severance benefits offered to senior executives in
accordance with any such plan. Except as set forth herein, Executive shall not
be entitled to any other benefits.

(e) Retiree Health Program. For purposes of Section 6 hereof, the “Retiree
Health Program” shall mean a health insurance plan, with a reputable insurance
provider that is sponsored by the Company and provides benefits that are
substantially similar to those provided to then current employees, participation
in which is paid for solely by Executive. The Company will use its reasonable
best efforts to ensure that any Retiree Health Program provides coverage for
Executive if, as of the date hereof, Executive is eligible for insurance under
the Company’s current health insurance plan.

4. Reimbursement for Expenses. During the Employment Period, Executive shall be
entitled to incur on behalf of the Company reasonable and necessary expenses in
connection with his duties in accordance with Company’s policies and the Company
shall pay for or reimburse Executive for all such expenses upon presentation of
proper receipts therefor. Executive shall comply with such reasonable
limitations and reporting requirements with respect to such expenses as the
Board of Directors may establish from time to time.

 

-2-



--------------------------------------------------------------------------------

5. Termination. Executive’s employment hereunder may be terminated as follows
(each, a “Termination Event”):

(a) Automatically in the event of the death of Executive;

(b) At the option of the Company, by the Board of Directors (acting through the
Chairman or Secretary) or by written notice to Executive in the event of the
Permanent Disability of Executive. As used herein, the term “Permanent
Disability” shall mean a physical or mental incapacity or disability which
renders Executive unable, with or without a reasonable accommodation, to render
the services required hereunder (A) for one hundred eighty (180) days in any
twelve (12) month period or (B) for a period of ninety (90) consecutive days.

(c) At the option of the Company for Cause (as defined in Section 6(e));

(d) At the option of the Company at any time without Cause, subject to the
Company’s obligations under Section 6(c) hereof;

(e) At the option of Executive for Good Reason (as defined in Section 6(j));

(f) At the option of Executive, at any time, for any reason, on ninety (90) days
prior written notice to the Company;

(g) At the option of Executive upon Early Retirement (as defined in
Section 6(h)) of Executive or upon Retirement (as defined in Section 6(l)) of
Executive; or

(h) At the option of Executive for Company Failure to Renew (as defined in
Section 6(m)).

6. Payments.

(a) Death. If the Termination Event is due to Executive’s death, Executive’s
legal representatives shall be entitled to receive, as soon as practicable
following the date of termination:

(i) any accrued but unpaid Base Salary through the date of termination, plus

(ii) an amount equal to the average Incentive Bonus paid or earned but unpaid to
Executive in respect of the three (3) previous fiscal years, pro-rated for the
period from the beginning of the then current fiscal year and ending on the date
of termination (the “Pro Rated Bonus”), plus

 

-3-



--------------------------------------------------------------------------------

(iii) any accrued and unpaid vacation pay or other benefits which may be owing
in accordance with the Company policies and applicable law, plus

(iv) acceleration of vesting and exercisability of all equity incentive awards
(the “Incentive Equity”) issued to Executive under the Company’s Equity
Incentive Award Plan (the “Plan”). For purposes of this Agreement, “vesting”
shall mean, in the case of any restricted stock issued under the Plan, ceasing
to be subject to forfeiture, plus

(v) a period of two (2) years following the date of termination to exercise any
vested stock options.

(b) Permanent Disability. If the Termination Event is due to Executive’s
Permanent Disability, Executive or his legal representatives shall be entitled
to receive, as soon as practicable following the date of termination:

(i) any accrued but unpaid Base Salary payable through the date of termination,
plus

(ii) the Pro Rated Bonus, plus

(iii) any accrued and unpaid vacation pay or other benefits which may be owing
in accordance with Company policies and applicable law, plus

(iv) acceleration of vesting and exercisability of all Incentive Equity, plus

(v) a period of one (1) year following the date of termination to exercise any
vested stock options.

(c) Termination Without Cause or for Good Reason. If the Termination Event is
termination by the Company at any time during the Employment Period without
Cause or by Executive at any time during the Employment Period for Good Reason,
Executive shall be entitled to:

(i) any accrued but unpaid Base Salary through the date of termination, plus

(ii) the Pro Rated Bonus payable as soon as practicable following the date of
termination, plus

(iii) any accrued and unpaid vacation pay, unreimbursed expenses or other
benefits which may be applicable to and owing in accordance with Company
policies or applicable law, plus

 

-4-



--------------------------------------------------------------------------------

(iv) the Base Salary (which shall be the Base Salary as of the date of
termination) during the Severance Period (as defined in Section 6(k)), payable
in accordance with the payroll practices then in effect at the Company, plus

(v) an amount equal to two times the average Incentive Bonus paid or earned but
unpaid to Executive in respect of the three (3) previous fiscal years, payable
as soon as practicable following the date of termination, plus

(vi) the continuation of all health benefits during the Severance Period at the
same cost to Executive as though Executive continued his employment with the
Company, plus

(vii) the acceleration of vesting and exercisability of all Incentive Equity,
plus

(viii) a period equal to the full length of the remaining term (as set forth in
the applicable grant notice) to exercise any vested stock options

provided, however, that if Executive’s employment is terminated pursuant to this
Section following the completion of Liquidation Event, the amounts payable in
subsection 6(c)(iv) shall be paid out in a lump sum within sixty (60) days of
the date of termination, and no amount will be paid under subsection 6(c)(v);
provided further, once the Company makes the required payment following a
Liquidation Event, Executive shall be released from the non-competition
provisions set forth in Section 8 of this Agreement; provided, further, the
Company’s obligations under Section 6(c)(vi) shall terminate prior to the end of
the Severance Period if, during the Severance Period, Executive obtains health
benefits from a new employer that are substantially equivalent to those provided
by the Company; provided, further, if Executive is a “specified employee” as
defined in Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), and the payments described above do not satisfy any applicable
exemptions, then such payments shall not be made prior to the first day
following the six-month period beginning on the date of termination of
employment if such payments would otherwise violate Section 409A, Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the Effective Date (“Section 409A Guidance”) and such payments
shall instead be accumulated and paid to Executive on the first day of the
seventh month following his termination of employment. All payments due
Executive under this Section 6(c) after the six-month period following
Executive’s termination of employment shall be paid in accordance with the terms
of this Section 6(c). For purposes of this Agreement, a “Liquidation Event”
shall mean the approval by the Board of Directors and/or the Company’s
stockholders of a plan to liquidate materially all of the Company’s assets.

(d) Termination for Cause or Voluntary Termination by Executive. If the
Termination Event is termination by the Company for Cause pursuant to
Section 5(c) or termination by Executive pursuant to Section 5(f), except for
Base Salary through the day on which Executive’s employment was terminated and
any accrued and unpaid

 

-5-



--------------------------------------------------------------------------------

vacation pay or other benefits which may be owing in accordance with the
Company’s policies or applicable law, Executive shall not be entitled to receive
severance or any other compensation or benefits after the last date of
employment with the Company. If termination is for Cause, all of (i) the
Incentive Equity that is unvested as of the date of termination and (ii) the
stock options that remain unexercised as of the date of termination, shall be
forfeited for no consideration. If termination is by Executive pursuant to
Section 5(f), (i) all of the Incentive Equity that is unvested as of the date of
termination shall be forfeited for no consideration and (ii) Executive shall
have one (1) year following the date of termination to exercise any vested stock
options.

(e) Cause Defined. For the purpose of this Agreement, the term “Cause” shall
mean (i) the willful and continued failure of Executive to perform substantially
Executive’s duties with the Company or one of its affiliates (other than any
such failure resulting from incapacity due to physical or mental illness), after
a written demand for substantial performance is delivered to Executive by the
Board of Directors, which specifically identifies the manner in which the Board
of Directors believes that Executive has not substantially performed Executive’s
duties, or (ii) willful engaging by Executive in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company or its
affiliates, or (iii) conviction of or made a plea of guilty or nolo contendere
to, a felony, or (iv) a material breach of his or her obligations under
Section 7 or Section 8 hereof. For purposes of this definition of “Cause”, no
act or failure to act on the part of Executive shall be considered “willful”
unless it is done, or omitted to be done, by Executive in bad faith or without
reasonable belief that Executive’s actions or omission was in the best interests
of the Company. Any act, or failure to act, based upon express authority given
pursuant to a resolution duly adopted by the Board of Directors with respect to
such act or omission or based upon the advice of counsel for the Company shall
be conclusively presumed to be done, or omitted to be done, by Executive in good
faith and in the best interests of the Company. Notwithstanding the foregoing,
Executive cannot be terminated for “Cause” unless the Company has notified
Executive in writing that his or her employment is being terminated for Cause
which notice shall specify the Cause event and Executive is given an
opportunity, at least 30 days after receipt of such written notice from the
Company, to make a presentation to the Board of Directors that Executive should
not be terminated for Cause.

(f) Termination Upon Retirement. If the Termination Event is due to the
Retirement of Executive, Executive shall be entitled to receive, as soon as
practicable following the date of termination:

(i) any accrued but unpaid Base Salary through the date of termination, plus

(ii) the Pro Rated Bonus, plus

(iii) any accrued and unpaid vacation pay or other benefits which may be owing
in accordance with Company policies and applicable law, plus

 

-6-



--------------------------------------------------------------------------------

(iv) the right to participate in the Retiree Health Program, plus

(v) acceleration of vesting of all Incentive Equity, plus

(vi) a period equal to the full length of the remaining term (as set forth in
the applicable grant notice) to exercise any vested stock options;

provided, however, that the Company’s obligations under Section 6(f)(iv) shall
terminate if at any time Executive obtains retiree health benefits from a
different employer and provided, further, if Executive is a “specified employee”
as defined in Section 409A, and the payments described above do not satisfy any
applicable exemptions, then such payments shall not be made prior to the first
day following the six-month period beginning on the date of termination of
employment if such payments would otherwise violate Section 409A Guidance and
such payments shall instead be paid to Executive on the first day of the seventh
month following his termination of employment.

(g) Company Failure to Renew. If the Termination Event is Company Failure to
Renew, Executive shall be entitled to receive:

(i) any accrued but unpaid Base Salary through the date of termination, plus

(ii) the Pro Rated Bonus, payable as soon as practicable following the date of
termination, plus

(iii) any accrued and unpaid vacation pay or other benefits which may be owing
in accordance with Company policies and applicable law, plus

(iv) once Executive reaches the age of 55, the right to participate in the
Retiree Health Program, plus

(v) acceleration of vesting of all Incentive Equity

provided, however, that the Company’s obligations under Section 6(g)(iv) shall
terminate if at any time Executive obtains retiree health benefits from a
different employer and provided, further, if Executive is a “specified employee”
as defined in Section 409A, and the payments described above do not satisfy any
applicable exemptions, then such payments shall not be made prior to the first
day following the six-month period beginning on the date of termination of
employment if such payments would otherwise violate Section 409A Guidance and
such payments shall instead be paid to Executive on the first day of the seventh
month following his termination of employment. Notwithstanding anything to the
contrary in this subsection, if the Company provides notice of its intent not to
renew this Agreement following a Liquidation Event, Executive’s potential
severance benefits shall be calculated as set forth in subsection 6(c), and not
as set forth in this subsection.

 

-7-



--------------------------------------------------------------------------------

(h) Termination Upon Early Retirement. If the Termination Event is by Executive
due to Early Retirement, Executive shall be entitled to receive:

(i) any accrued but unpaid Base Salary through the date of termination, plus

(ii) any accrued and unpaid vacation pay or other benefits which may be owing in
accordance with Company policies and applicable law, plus

(iii) the right to participate in the Retiree Health Program, plus

(iv) a period equal to the lesser of (x) three years or (y) the full length of
the remaining term (as set forth in the applicable grant notice) to exercise any
vested Options, provided, however, that all of the Incentive Equity that is
unvested as of the date of termination shall be forfeited for no consideration;

provided, however, that the Company’s obligations under Section 6(h)(iii) shall
terminate if at any time Executive obtains retiree health benefits from a
different employer. For purposes of this subsection, “Early Retirement” shall
mean when Executive’s age plus his years of employment with the Company equal
fifty-five (55).

(i) Change of Control.

(i) Special Payment. If, at any time during the two (2) year period following a
Change of Control (as defined in Section 6(i)(ii)), Executive’s employment is
terminated without Cause or by Executive for Good Reason, then instead of the
payment set forth in subsection 6(c) Executive will receive (A) his Base Salary
through the date of termination, plus (B) an amount equal to two (2) times Base
Salary (which shall be the Base Salary as of the date of termination), payable
in a lump sum as soon as practicable following the date of termination, plus
(C) the Pro Rated Bonus, payable as soon as practicable following the date of
termination, plus (D) an amount equal to two (2) times the average Incentive
Bonus paid or earned but unpaid to Executive in respect of the three
(3) previous fiscal years, payable as soon as practicable following the date of
termination, plus (E) any accrued and unpaid vacation pay, unreimbursed expenses
or other benefits which may be applicable to and owing in accordance with
Company policies or applicable law, plus (F) the continuation of all health
benefits during the Severance Period, plus (G) acceleration of vesting and
exercisability of all Incentive Equity, plus (H) a period equal to the full
length of the remaining term (as set forth in the applicable grant notice) to
exercise any vested stock options; provided, however, if Executive is a
“specified employee” as defined in Section 409A and the payments described above
do not satisfy any applicable exemptions, then such payments shall not be made
prior to the first day following the six-month period beginning on the date of
termination of employment if such payments would otherwise violate 409A Guidance
and such payments shall instead be accumulated and paid to Executive on the
first day of the seventh month following his termination of employment. All
payments due Executive under this Section 6(i) after the six-month period
following Executive’s termination of employment shall be paid in accordance with
the terms of this Section 6(i).

 

-8-



--------------------------------------------------------------------------------

(ii) Change of Control Defined. For purposes of this Section, the term “Change
of Control” shall mean the occurrence of one or more of the following events:

(A) the consummation of a merger or consolidation of the Company with or into
any other corporation or other entity in which holders of the Company’s voting
securities immediately prior to such merger or consolidation will not, directly
or indirectly, continue to hold at least a majority of the outstanding voting
securities of the Company;

(B) a sale, lease, exchange or other transfer (in one transaction or a related
series of transactions) of all or substantially all of the Company’s assets;

(C) the acquisition by any person or any group of persons, acting together in
any transaction or related series of transactions, of such quantity of the
Company’s voting securities as causes such person, or group of persons, to own
beneficially, directly or indirectly, as of the time immediately after such
transaction or series of transactions, 50% or more of the combined voting power
of the voting securities of the Company other than as a result of (X) an
acquisition of securities directly from the Company or (Y) an acquisition of
securities by the Company which by reducing the voting securities outstanding
increases the proportionate voting power represented by the voting securities
owned by any such person or group of persons to 50% or more of the combined
voting power of such voting securities; or

(D) a change in the composition of the Board within a two (2) year period such
that a majority of the members of the Board are not Continuing Directors. As
used herein, the term “Continuing Directors” shall mean as of any date of
determination, any member of the Board of Directors of the Company who (i) was a
member of Board of Directors of the Company immediately after the Effective Date
of this Agreement, or (ii) was nominated for election or elected to the
Company’s Board of Directors with the approval of, or whose election to the
Board of Directors was ratified by, at least a majority of the Continuing
Directors who were members of the Company’s Board of Directors at the time of
that nomination or election;

provided, however, that in no case shall (1) the public offering and sale of the
Company’s Common Stock by its stockholders pursuant to a registered secondary
offering or (2) the voluntary or involuntary bankruptcy of the Company
constitute a Change of Control.

(j) Good Reason Defined. For purposes of this Agreement, “Good Reason” shall
mean in the absence of written consent of Executive (i) a reduction in
Executive’s annual Base Salary from such Executive’s annual base salary then in
effect; (ii) a material diminution of Executive’s duties following a Change in
Control; or (iii) a forced relocation by the Company of Executive’s place of
employment to a location greater than thirty (30) miles from his or her initial
place of employment.

 

-9-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in the event that Executive provides written
notice of termination for Good Reason in reliance upon this provision, the
Company shall have the opportunity to cure such circumstances within thirty
(30) days of receipt of such notice.

(k) Severance Period Defined. For purposes of this Agreement, “Severance Period”
shall mean the period beginning on the date of termination of Executive’s
employment and ending on the date which is two (2) years thereafter.

(l) Retirement Defined. For the purposes of this Agreement, the term
“Retirement” shall mean when Executive is fifty-five (55) years of age or older
and such Executive terminates employment for no reason other than the expiration
of the three-year Employment Period, or the one-year renewal thereof, provided
that neither party shall be obligated to renew the Employment Period as provided
in Section 1 above.

(m) Company Failure to Renew Defined. For purposes of this Agreement, the term
“Company Failure to Renew” shall mean the delivery by the Company of a notice of
intent not to renew pursuant to Section 1 and the notification by Executive
within ninety (90) days after receipt of a notice of intent not to renew that
Executive intends to terminate his employment.

(n) Condition to Payment. All payments and benefits due to Executive under this
Section 6 which are not otherwise required by law shall be contingent upon
(i) execution by Executive (or Executive’s beneficiary or estate) of a
separation agreement in such form as determined by the Company in its sole
discretion, including a general release of all claims to the maximum extent
permitted by law against the Company, its affiliates and its and their current
and former stockholders, directors, employees and agents and (ii) compliance by
Executive with his obligations under any stockholders, restricted stock or other
agreement to which the Company and Executive are a party.

(o) No Other Severance. Executive hereby acknowledges and agrees that, other
than the severance payments described in this Section 6, upon termination,
Executive shall not be entitled to any other severance under any Company benefit
plan or severance policy generally available to the Company’s employees or
otherwise.

(p) Survival; Conflicting Terms. Any provision in this Section 6 regarding
Incentive Equity or the right to participate in the Retiree Health Program shall
survive any termination or expiration of this Agreement. Section 6(i) shall
survive a Change of Control regardless of whether this Agreement is terminated
in connection with a Change of Control or expires by its terms following a
Change of Control. In the event of a conflict between the terms of this
Agreement and any Incentive Equity documentation, the terms of this Agreement
regarding the Incentive Equity shall prevail.

7. Confidentiality.

(a) Executive agrees that Confidential Information was and shall be made
available in connection with Executive’s employment by or consultancy with the

 

-10-



--------------------------------------------------------------------------------

Company. Executive acknowledges that the Confidential Information that he or she
develops or invents in connection with his or her employment by the Company or
has obtained or will obtain in connection therewith is the property of the
Company. Executive agrees that he or she will not disclose any Confidential
Information to any other Person, except that Confidential Information may be
disclosed: (i) to the extent required by applicable law, rule or regulation
(including complying with any oral or written questions, interrogatories,
requests for information or documents, subpoena, civil investigative demand or
similar process to which Executive is subject); provided that Executive gives
the Company prompt notice of such requests, to the extent practicable, so that
the Company may seek an appropriate protective order or similar relief (and
Executive shall cooperate with such efforts by the Company at the Company’s
expense, and shall in any event make only the minimum disclosure required by
such law, rule or regulation unless Executive reasonably believes that other
disclosure is necessary or advisable in order to avoid adverse consequences to
Executive), (ii) if the prior written consent of the Board of Directors shall
have been obtained, or (iii) to such Persons to the extent necessary in the
reasonable judgment of Executive to perform his duties as an employee of the
Company and, in his reasonable judgment, such disclosure is not harmful to the
Company.

(b) “Confidential Information” shall mean any information relating to the
business or affairs of the Company or, as provided below, any of its affiliates,
including, but not limited to, customer identities, potential customers,
employees, business and financial strategies, methods or practices, business
plans, financial models, proposals, documents or materials owned, developed or
possessed by the Company, profit margins or other proprietary information used
by the Company or any of its affiliates; provided that Confidential Information
shall not include (i) information that is or becomes generally known to the
public other than as a result of a disclosure by Executive in violation of this
Agreement, (ii) information that was known to Executive prior to becoming an
employee of the Company or (iii) information which becomes known to Executive
following a Termination Event, through no wrongful act of Executive, by
disclosure from a third party unless Executive has reason to believe that such
third party is under an obligation or duty of confidentiality or secrecy with
respect to such information or is an employee, officer, director or stockholder
of the Company; and provided, further, that (A) in such case where any affiliate
has a separate confidentiality requirement or agreement to which the Company is
subject, such confidentiality requirement or agreement shall supersede the
requirements herein and (B) unless a confidentiality requirement or agreement
referred to in the preceding clause (A) exists with respect to an affiliate,
Confidential Information for purposes of this definition as it relates to
affiliates shall be deemed to include only Confidential Information of
affiliates, the employees or consultants of which, are participants or observers
at meetings of the Board of Directors of the Company.

8. Restrictive Covenants.

(a) During the Employment Period and for a period of two (2) years after the
effective date of the Termination Event, Executive shall not, directly or

 

-11-



--------------------------------------------------------------------------------

indirectly (i) cause, solicit, induce or encourage any employees, consultants or
contractors of the Company to leave such employment or service, or hire, employ
or otherwise engage any such individual, or (ii) cause, induce or encourage any
customer, supplier or licensor of the Company, or any other Person who has a
material business relationship with the Company, to terminate or modify any such
relationship.

(b) During the Employment Period and for a period of two (2) years after the
effective date of the Termination Event, Executive shall not, directly or
indirectly alone or as a partner, officer, director, shareholder, member, sole
proprietor, employee or consultant of any other firm or entity, personally
engage or participate in any Restricted Business, as such term is defined below,
as a material portion of his or her responsibilities.

(c) The parties hereto agree that, if any court of competent jurisdiction in a
final nonappealable judgment determines that a specified time period, a
specified business limitation or any other relevant feature of this Section 8 is
unreasonable, arbitrary or against public policy, then a lesser time period,
business limitation or other relevant feature which is determined to be
reasonable, not arbitrary and not against public policy may be enforced against
the applicable party.

(d) “Restricted Business” shall mean any of the following: (i) the business of
extending senior, subordinated or asset-based loans to middle-market companies
as targeted by the Company at the effective date of the Termination Event,
(ii) providing real estate financing of the types offered by the Company at the
effective date of the Termination Event, (iii) extending asset-backed loans or
investing in asset-backed securities with financial products of the types then
offered by the Company at the effective date of the Termination Event or
(iv) any other material line of business engaged in by the Company at the
effective date of the Termination Event.

(e) The Board of Directors shall, in its sole discretion, have the authority and
discretion to waive any provision of this Section 8 or to make a determination
that a business is not a Restricted Business for purposes hereof.

9. Injunctive Relief. The parties acknowledge and agree that restrictions
contained in Sections 7 and 8 of this Agreement are necessary for the protection
of the business and goodwill of the Company and are considered by Executive to
be reasonable for such purpose. Executive agrees that any breach or threatened
breach of Sections 7 or 8 will cause the Company substantial and irrevocable
damage that is difficult to measure. Therefore, in the event of any such breach
or threatened breach, Executive agrees that the Company, in addition to such
other remedies which may be available, shall have the right to obtain an
injunction from a court restraining such a breach or threatened breach and the
right to specific performance of the provisions of Sections 7 and 8 of this
Agreement and Executive hereby waives the adequacy of a remedy at law as a
defense to such relief.

10. Indemnification. If Executive is a party to any action, suit or proceeding
by reason of the fact that Executive is or was an officer or agent of the
Company, the

 

-12-



--------------------------------------------------------------------------------

Company will indemnify Executive to the fullest extent permitted by the laws of
the state of the Company’s incorporation, in effect at that time, or the
certificate of incorporation and bylaws of the Company, whichever affords the
greater protection to Executive.

11. Withholding Taxes. Executive acknowledges and agrees that the Company may
directly or indirectly withhold from any payments under this Agreement all
federal, state, city or other taxes that will be required pursuant to any law or
governmental regulation.

12. Section 409A. To the extent applicable, this Agreement shall be interpreted
in accordance with 409A Guidance. Notwithstanding any provision of the Agreement
to the contrary, (i) if, at the time of Executive’s termination of employment
with the Company, Executive is a “specified employee” as defined in 409A
Guidance and the deferral of the commencement of any payments or benefits
otherwise payable hereunder as a result of such termination of employment is
necessary in order to prevent any accelerated or additional tax under 409A
Guidance, then the Company will defer the commencement of the payment of any
such payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to Executive) until the date that is six
months following Executive’s termination of employment with the Company (or the
earliest date as is permitted under Section 409A) and (ii) if any other payments
of money or other benefits due to Executive hereunder could cause the
application of an accelerated or additional tax under Section 409A, the Company
may (a) adopt such amendments to the Agreement, including amendments with
retroactive effect, that the Company determines necessary or appropriate to
preserve the intended tax treatment of the benefits provided by the Agreement
and/or (b) take such other actions as the Company determines necessary or
appropriate to comply with the requirements of 409A Guidance. The Company shall
consult with Executive in good faith regarding the implementation of this
Section 12; provided that none of the Company, any of its affiliates, or any of
their employees or representatives shall have any liability to Executive with
respect thereto.

13. Certain Additional Payments by the Company.

(a) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment, award, benefit or distribution (or any
acceleration of any payment, award, benefit or distribution) to or for the
benefit of Executive payable pursuant to this Agreement or otherwise (the
“Payments”) would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), or any interest or
penalties are incurred by Executive with respect to such excise tax (such excise
tax, together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then the Company shall pay to Executive an
additional amount (the “Gross-Up Payment”) such that the net amount retained by
Executive, after deduction of all Excise Taxes on the Payments, and all Excise
Taxes, federal, state and local income taxes, and federal employment taxes on
the Gross-Up Payment, and any interest, penalties or additions to tax payable by
Executive with respect thereto, shall be equal to the total present value (using
the applicable federal

 

-13-



--------------------------------------------------------------------------------

rate (as defined in Section 1274(d) of the Code in such calculation) of the
Payments at the time such Payments are to be made. For purposes of determining
the amount of the Gross-Up Payment, Executive shall be deemed to pay federal
income taxes at the highest marginal rates of federal income taxation applicable
to individuals in the calendar year in which the Gross-Up Payment is to be made
and state and local income taxes at the highest marginal rates of taxation
applicable to individuals as are in effect in the state and locality of
Executive’s residence in the calendar year in which the Gross-Up Payment is to
be made, net of the maximum reduction in federal income taxes that can be
obtained from deduction of such state and local taxes, taking into account any
limitations applicable to individuals subject to federal income tax at the
highest marginal rates. Notwithstanding the foregoing provisions of this
Section 13(a), if it shall be determined that Executive is entitled to the
Gross-Up Payment, but that the Payments do not exceed 110% of the greatest
amount that could be paid to Executive such that the receipt of the Payments
would not give rise to any Excise Tax (the “Reduced Amount”), then no Gross-Up
Payment shall be made to Executive and the Payments, in the aggregate, shall be
reduced to the Reduced Amount.

(b) Subject to the provisions of Section 13(a), all determinations required to
be made under this Section 13, including whether and when a Gross-Up Payment is
required, the amount of such Gross-Up Payment, and the assumptions to be
utilized in arriving at such determinations, shall be made by a nationally
recognized public accounting firm that is retained by the Company (the
“Accounting Firm”). In the event that the Accounting Firm is serving as
accountant or auditor for the individual, entity or group effecting the change
in ownership or control giving rise to the Excise Tax, the Company may appoint
another nationally recognized public accounting firm to make the determinations
required hereunder (which accounting firm shall then be referred to as the
Accounting Firm hereunder). The Accounting Firm shall provide detailed
supporting calculations both to the Company and Executive within fifteen
(15) business days of the receipt of notice from the Company or Executive that
there has been a Payment, or such earlier time as is requested by the Company
(collectively, the “Determination”). All fees and expenses of the Accounting
Firm shall be borne solely by the Company and the Company shall enter into any
agreement requested by the Accounting Firm in connection with the performance of
the services hereunder. The Gross-up Payment under this Section 13 with respect
to any Payments shall be made no later than thirty (30) days following such
Payment. If the Accounting Firm determines that no Excise Tax is payable by
Executive, it shall furnish Executive with a written opinion to such effect.

(c) As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the Determination, it is possible that Gross-Up Payments
which will not have been made by the Company should have been made
(“Underpayment”) or Gross-Up Payments are made by the Company which should not
have been made (“Overpayment”), consistent with the calculations required to be
made hereunder. In the event that Executive thereafter is required to make
payment of any Excise Tax or additional Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment (together with interest at

 

-14-



--------------------------------------------------------------------------------

the rate provided in Section 1274(b)(2) of the Code) shall be promptly paid by
the Company to or for the benefit of Executive. In the event the amount of the
Gross-up Payment exceeds the amount necessary to reimburse Executive for his
Excise Tax, the Accounting Firm shall determine the amount of the Overpayment
that has been made and any such Overpayment (together with interest at the rate
provided in Section 1274(b)(2) of the Code) shall be promptly paid by Executive
to or for the benefit of the Company. Executive shall cooperate, to the extent
his expenses are reimbursed by the Company, with any reasonable requests by the
Company in connection with any contests or disputes with the Internal Revenue
Service in connection with the Excise Tax.

(d) This Section 13 will apply only in the event that, immediately prior to the
change in ownership or control giving rise to Excise Tax, the Company has stock
that is “readily tradeable on an established securities market” as defined in
regulations issues under Section 280G of the Code.

14. Effect of Prior Agreements. This Agreement constitutes the sole and entire
agreement and understanding between Executive and the Company with respect to
the matters covered hereby and thereby, and there are no other promises,
agreements, representations, warranties or other statements between Executive
and the Company in respect to such matters not expressly set forth in this
Agreement. This Agreement supersedes all prior and contemporaneous agreements,
understandings or other arrangements, whether written or oral, concerning the
subject matter thereof.

15. Notices. Any notice required, permitted, or desired to be given pursuant to
any of the provisions of this Agreement shall be deemed to have been
sufficiently given or served for all purposes when telecopied, when delivered by
hand or received by registered or certified mail, postage prepaid, or by
nationally reorganized overnight courier service addressed to the party to
receive such notice at the following address or any other address substituted
therefor by notice pursuant to these provisions:

 

If to the Company, at:   NewStar Financial, Inc.   500 Boylston Street   Suite
1600   Boston, MA 02116   Attention:  

[contact]

  Facsimile:  

[fax #]

 

If to Executive, at:  

[name]

   

[address]

   

 

 

 

-15-



--------------------------------------------------------------------------------

16. Assignability. The obligations of Executive may not be delegated and
Executive may not, without the Company’s written consent thereto, assign,
transfer, convey, pledge, encumber, hypothecate or otherwise dispose of this
Agreement or any interest herein. Any such attempted delegation or disposition
shall be null and void and without effect. The Company and Executive agree that
this Agreement and all of the Company’ rights and obligations hereunder may be
assigned or transferred by the Company to and may be assumed by and become
binding upon and may inure to the benefit of any affiliate of or successor to
the Company. The term “successor” shall mean, with respect to the Company, any
other corporation or other business entity which, by merger, consolidation,
purchase of the assets, or otherwise, acquires all or a material part of its
assets. Any assignment by either of the Company of its rights or obligations
hereunder to any affiliate of or successor of the Company shall not be a
termination of employment for purposes of this Agreement.

17. Modification. This Agreement may not be modified or amended except in
writing signed by the parties. No term or condition of this Agreement will be
deemed to have been waived except in writing by the party charged with waiver. A
waiver will operate only as to the specific term or condition waived and will
not constitute a waiver for the future or act on anything other than that which
is specifically waived.

18. Governing Law. This Agreement has been executed and delivered in the
Commonwealth of Massachusetts and its validity, interpretation, performance and
enforcement will be governed by the laws of that state applicable to contacts
made and to be performed entirely within that state.

19. Severability. All provisions of this Agreement are intended to be severable.
In the event any provision or restriction contained herein is held to be invalid
or unenforceable in any respect, in whole or in part, such finding will in no
way affect the validity or enforceability of any other provision of this
Agreement. The parties hereto further agree that any such invalid or
unenforceable provision will be deemed modified so that it will be enforced to
the greatest extent permissible under law, and to the extent that any court of
competent jurisdiction determines any restriction herein to be unreasonable in
any respect, such court may limit this Agreement to render it reasonable in the
light of the circumstances in which it was entered into and specifically enforce
this Agreement as limited.

20. No Waiver. No course of dealing or any delay on the part of the Company or
Executive in exercising any rights hereunder shall operate as a waiver of any
such rights. No waiver of any default or breach of this Agreement shall be
deemed a continuing waiver of any other breach or default.

21. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original by the party executing the same
but all of which together will constitute one and the same instrument. For the
convenience of the parties, facsimile and pdf signatures shall be accepted as
originals.

 

-16-



--------------------------------------------------------------------------------

22. Binding Arbitration.

(a) Generally. Except with respect to the Company’s right to seek injunctive
relief pursuant to Section 9, Executive and the Company hereby agree that any
controversy or claim arising out of or relating to this Agreement, the
employment relationship between Executive and the Company, or the termination
thereof, including the arbitrability of any controversy or claim, which cannot
be settled by mutual agreement will be finally settled by binding arbitration in
accordance with the Federal Arbitration Act (or if not applicable, the
applicable state arbitration law) as follows: Any party who is aggrieved will
deliver a notice to the other party setting forth the specific points in
dispute. Any points remaining in dispute twenty (20) days after the giving of
such notice may, upon ten (10) days’ notice to the other party, be submitted to
arbitration in Boston, Massachusetts, to the American Arbitration Association,
before a single arbitrator appointed in accordance with the Commercial Dispute
Resolution Procedures and Rules of the American Arbitration Association, as such
procedures and rules may be amended from time to time and modified only as
herein expressly provided. The arbitrator may enter a default decision against
any party who fails to participate in the arbitration proceedings.

(b) Binding Effect. The decision of the arbitrator on the points in dispute will
be final, unappealable and binding, and judgment on the award may be entered in
any court having jurisdiction thereof. The parties agree that this provision has
been adopted by the parties to rapidly and inexpensively resolve any disputes
between them and that this provision will be grounds for dismissal of any court
action commenced by either party with respect to this Agreement, other than
post-arbitration actions seeking to enforce an arbitration award. In the event
that any court determines that this arbitration procedure is not binding, or
otherwise allows any litigation regarding a dispute, claim, or controversy
covered by this Agreement to proceed, the parties hereto hereby waive any and
all right to a trial by jury in or with respect to such litigation.

(c) Fees and Expenses. Executive or his beneficiaries shall pay all attorney’s
fees and expenses incurred by Executive or his beneficiaries in resolving any
claim or dispute arising out of or relating to this Agreement. If it is finally
determined that Executive or his beneficiaries prevailed with respect to such
claim or dispute, the Company shall reimburse all attorney’s fees and expenses
incurred by Executive.

(d) Confidentiality. The parties will keep confidential, and will not disclose
to any person, except as may be required by law, the existence of any
controversy under this Section 22, the referral of any such controversy to
arbitration or the status or resolution thereof. In addition, the
confidentiality restrictions set forth in the Non-Competition Agreement shall
continue in full force and effect.

(e) Waiver. Executive acknowledges that this agreement to submit to arbitration
includes all controversies or claims of any kind (e.g., whether in contract or
in tort, statutory or common law, legal or equitable) now existing or hereafter
arising under any federal, state, local or foreign law (except for any claims
for injunctive relief that the

 

-17-



--------------------------------------------------------------------------------

Company may bring pursuant to Section 9), including, but not limited to, the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1866, the Employee Retirement Income Security Act, the
Family and Medical Leave Act, the Americans With Disabilities Act and all
similar federal, state and local laws, and Executive hereby waives all rights
thereunder to have a judicial tribunal and/or a jury determine such claims.

23. Acknowledgment. Executive acknowledges that before entering into this
Agreement, Executive has had the opportunity to consult with any attorney or
other advisor of Executive’s choice, and that this provision constitutes advice
from the Company to do so if Executive chooses. Executive further acknowledges
that Executive has entered into this Agreement of Executive’s own free will, and
that no promises or representations have been made to Executive by any person to
induce Executive to enter into this Agreement other than the express terms set
forth herein. Executive further acknowledges that Executive has read this
Agreement and understands all of its terms, including the waiver of rights set
forth in Section 22(e).

The remainder of this page is left blank intentionally. Signature page to
follow.

 

-18-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the day written above.

 

NEWSTAR FINANCIAL, INC. By:  

 

  Name:   Title: [Executive]

 

 

-19-